MANNING, J.
The bill of appellee, Cobb, as administrator of one Sledge, deceased, seeks to subject the Alabama Gold Life Insurance Company, a corporation of this State, to payment of a part of the amount of a policy issued by thaj; company upon the life of Sledge, payable (as the bill avérs) to Sledge and one Smith, their heirs, executors, administrators, or assigns. Sledge and Smith were partners,, but the bill alleges that the policy was not payable to the partnership of Sledge and Smith.
1. In- the early and charging part of the bill where the company is first named, and elsewhere in it, and in the footnote at the end, the company is described particularly by the-name above set forth, as a corporation of this State. But when the complainant designates the persons to be made defendants, against whom process is to be issued, he designates the company as the Alabama Gold Life Insurance Company of Mobile. We can not doubt that the words “of Mobile”' were added to show where the home office of the corporation, its place of residence, was. That we do not misconstrue them, appears from the fact, that with the same understanding of them the summons to the company to appear and answer, was sent by the register to the sheriff of Mobile county, and was by him executed. The public' acts apprise us that Mobile is a municipal corporation of Alabama, and where it is situated. We are, therefore, informed where the Alabama Gold Life Insurance Company’s home office is, and that the company does not reside in Lee county.
2. Mittie Sledge, the widow of the person whose life was-insured, is not shown to have any interest in the matter in controversy. If she shall have any as distributee of his estate, it will come to her through the administrator. And she is not a proper party at all to the suit. The case of Waddell, Adm’r v. Lanier (54 Ala. 440), was one concerning real estate, and in which no material defendant at all resided in Alabama. Mrs. Hopkins bore a different relation in that ease, from that of Mrs. Sledge in this.
3. J. J. Smith, of whose assignment of the policy to Scott complaint is made, resides in the State of Georgia. And Scott had been dead two years when this suit was brought during all of which time, no executor or administrator had. *551been appointed to represent him. There was none when the bill was filed. It prays that the chancellor will appoint, to represent Scott in the cause, an administrator ad litem — a mere formal party, who is not required by law to give any. bond, and would not be entrusted with any property, if there were any of Scott’s estate to be administered, and of whom no recovery could be had. It is too plain for question, from the entire bill, that the only party who is really pursued, the only “ material defendant ” residing in this State, is the Alabama Gold Life Insurance Company. And according to the law which declares that a bill in chancery “ must be filed in the district in which the defendants, or a material defendant resides,” this company has a right to insist that it shall not be held to answer in such a case, before a court in a distant part of the State. ¥e have no authority to deprive it of the same privilege under the statute that any other defendant might justly claim. The demurrer very perspicuously sets forth the suing in a wrong district as the objection assigned to the maintenance of this suit; and it is not vitiated by being assigned as matter showing a want of equity in the bill.
Let the decree of the chancellor be reversed, and a decree be here entered sustaining the demurrer and dismissing the bill.